Exhibit 10.1

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

The Employment Agreement made and entered into effective August 3, 2016 (the
“Agreement”), by and among Perrigo Company plc, a public limited company
incorporated in Ireland (“Parent”), Perrigo Management Company, a Michigan
corporation and a subsidiary of Parent (the “Company”), and John T. Hendrickson
(“Executive”) is hereby amended by this Amendment No. 1, effective as of June 5,
2017 (this “Amendment”).

WHEREAS, Parent, the Company, and Executive desire to amend the Agreement in
order to provide for the orderly transition of Executive to his successor as
Chief Executive Officer of Parent and President of the Company upon the
appointment of the Executive’s successor;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, Executive, Parent, and the Company agree as follows:

 

  1. Paragraph 1 of the Agreement (“Employment Period”) is amended and restated
in its entirety, as follows:

“1.    Employment Period. The Company agrees to employ Executive, and Executive
agrees to serve the Company and its Affiliates (as defined below), subject to
the terms and conditions of this Agreement, for the period (the “Employment
Period”) commencing on the Effective Date and ending on the earlier of (i) the
termination of Executive’s employment with Parent and its subsidiaries pursuant
to Section 4, and (ii) the 60th day following the date upon which a successor
Chief Executive Officer, appointed by Parent (the “Successor”), commences
employment (or such earlier date as may be determined by the Successor) (such
date described in this clause (ii), the “Transition Date”). Provided Executive
remains employed through the Transition Date or is earlier terminated by the
Company other than for Cause, then upon the Transition Date (or such earlier
termination date as the Successor may determine), (x) Executive shall be deemed
to have resigned, without any further action by Executive, from any and all
positions that Executive held with Parent, the Company, and any of their
respective Affiliates immediately prior to the Transition Date; provided that if
the foregoing is deemed insufficient to effectuate such resignations, Executive
will undertake any and all action necessary and required for such effectuation,
as set forth in Section 4(f), and (y) subject to Executive’s execution within 50
days following the Date of Termination, and non-revocation, of a release of
claims in the form attached as Exhibit A (1) Executive shall be entitled to
receive, and the Company will be required to provide, the payments and benefits
described in Section 5(a), and (2) notwithstanding anything in this Agreement to
the contrary (including Section 5(a)(vi)), Executive’s termination shall be
treated as a “Retirement” (rather than an “Involuntary Termination for Economic
Reasons”) for the purposes of all of Executive’s then-outstanding equity
incentive awards. For purposes of this Agreement, the term “Affiliate” means an
entity controlled by, controlling or under common control with Parent or the
Company (for the avoidance of doubt, the Company is an Affiliate of Parent and
vice versa).”

 

  2. Paragraph 4(e) of the Agreement (“Date of Termination”) is amended and
restated in its entirety, as follows:



--------------------------------------------------------------------------------

“(e)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by Parent or the Company with or without Cause, by
Executive with or without Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days following such
notice (except that in the case of a termination by Executive without Good
Reason, Parent or the Company may in its sole discretion change any such later
date to a date of its choosing between the date of such receipt and such later
date), or (ii) if Executive’s employment terminated on the Transition Date
pursuant to Section 1, the Transition Date, or (iii) if Executive’s employment
is terminated by reason of death or Disability, the date of death of Executive
or the Disability Effective Date, as the case may be.”

 

  3. This Amendment may be executed in counterparts and each counterpart will be
deemed an original.

 

  4. Except as expressly provided herein, the Agreement shall remain unaltered
and of full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date written above.

 

 

    EXECUTIVE       /s/ John T. Hendrickson       Name: John T. Hendrickson    
  Title: Chief Executive Officer, Perrigo       Company plc; President, Perrigo
Management Company

 

    PARENT       /s/ Laurie Brlas       Name: Laurie Brlas       Title: Chairman

 

    COMPANY       /s/ Todd W. Kingma       Name: Todd W. Kingma       Title:
Executive Vice President and Secretary

 